Citation Nr: 1823173	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  10-49 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a traumatic brain injury (TBI).

2. Entitlement to service connection for vertigo.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1974 to October 1977. 

This matter is before the Board of Veteran's Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) in October 2014. A transcript of the hearing is associated with the claims files. The VLJ who conducted the hearing is no longer employed at the Board, and in August 2017 correspondence the Veteran indicated he did not want a second hearing before another VLJ. 

Previously the case was before the Board in July 2015 and November 2017. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran does not have residuals of a traumatic brain injury.

2. Vertigo was not manifest in service and is not attributable to service.




CONCLUSIONS OF LAW

1. A traumatic brain injury was not incurred in, or aggravated by service. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2. Vertigo was not incurred in, or aggravated by service. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Compliance with Prior Remand

Most recently the case was before the Board in November 2017. Previously the case was before the Board in July 2015. The case was remanded most recently for additional development. The RO was directed to issue a statement of the case (SOC) addressing the issues of entitlement to an increased rating for post traumatic stress disorder (PTSD) and a TDIU. An SOC was issued in December 2017, and the Veteran has not timely appealed these issues. In addition the RO was directed to request treatment records and a rationale for a prior opinion from Dr. L. Records requests were sent to Dr. L. in December 2017 and again in January 2018. These requests for records did not receive a response. Additionally, correspondence was sent to the Veteran in December 2017, notifying him of the request to Dr. L. and requesting he identify and authorize for release any outstanding treatment records. See December 7, 2017 VA correspondence. The Veteran has not identified, authorized for release or submitted any additional treatment records. A supplemental statement of the case (SSOC) was issued in February 2018, notifying the Veteran of the attempts to obtain outstanding treatment records from Dr. L. As such the Board finds VAs duty to assist the Veteran has been satisfied. As such the Board finds there has been substantial compliance with the prior remand.

III. Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disease shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in-service.  38 C.F.R. § 3.303(d).  Service connection for chronic disease may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 CFR 3.303 (b).  Service connection for a recognized chronic disease can also be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.

The Board notes that the Veteran is not asserting that his claimed disability resulted from him engaging in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C. § 1154 (b) (2012) are not applicable. 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV. Analysis

The Veteran contends he is entitled to service connection for a traumatic brain injury (TBI) and vertigo as a result of in-service events and injuries. The Veteran served in the U.S. Army as a medical specialist. 

A. TBI

The Veteran contends he is entitled to service connection for a TBI as a result of an injury in-service while stationed in Germany, where he fell down a flight of steps. The Veteran testified in October 2014 that while stationed in Germany he was pushed down a stairwell and woke up with an injury above his right eye, pain, loss of memory, confusion and a bad headache. See October 2014 hearing transcript. The Veteran testified in-service he noticed symptoms of headaches and memory loss which have continued since. The Veteran is competent to describe his ongoing symptoms and in-service injuries and his statements are credible. However, the Veteran is not competent to state that that he experienced a TBI, and residuals of such, as this determination requires specialized medical knowledge and training. Jandreau, 492 F.3d at 1377.  Here, there are no Jandreau type exceptions.  As there is no competent lay evidence of record, the issue of a current disability must be decided based on the medical evidence of record.

As a preliminary matter the Board notes that the Veteran is service connected for migraine headaches rated as 50 percent disabling from July 12, 2016 and 30 percent disabling prior to July 12, 2016. This disability is rated under Diagnostic Code 8100, migraine and contemplates his headache symptomology.  Additionally, the Veteran is service connected for post traumatic stress disorder (PTSD) rated as 70 percent disabling from February 9, 2011 forward. This disability is rated under Diagnostic Code 9411, schedule of ratings mental disorders and contemplates all manner of psychiatric symptomatology under the General Rating Formula for Mental Disorders.  

In this case, although the Veteran sustained an injury in service, the evidence does not show that this caused a TBI. Importantly, the Veteran does not have a current TBI disability. As with all claims for service connection, in the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Turning to the medical evidence, the Veteran's service treatment records (STRs) have been associated with the claims file. In December 1975 the Veteran was seen after a car accident where a deer hit his car and he skidded off the road and the car overturned. See December 6, 1975 STR. Abrasions to the Veteran's right leg as a result of broken glass from the windshield were noted. 

October 1976 treatment records note that on the evening of October 7, 1976 the Veteran reported he fell down some stairs and was seen for injuries to his face. See October 8 to October 13, 1976 STRs. The Veteran was hospitalized for several days. Examination noted the Veteran was awake but drowsy, but not coherent and it was questionable as to whether he had consumed alcohol. Several contusions and lacerations on the head, and eyes were noted, with a swollen and bloody mouth. A neurological examination noted the Veteran was somewhat obtunded and drowsy, and able to move his feet and hands on command, with a normal sensory exam. X-rays noted possible fracture in the occipital region, which was later found to be negative. A tentative diagnosis of alveolar fracture and possible skull fracture was reported. The Veteran underwent oral surgery on October 8, 1976 for repositioning of the alveolar fragments and extraction of teeth #6 and 25, and impressions were taken of the upper and lower jaw for repairs. A final diagnosis of maxillary alveolar fractures involving several teeth with no nerve or artery involvement noted. 

At separation on the report of medical examination clinical evaluation of the head, face, neck scalp and neurological system was normal. See June 15, 1977 report of medical examination. At separation on the report of medical history the Veteran reported he was in good health and denied periods of unconsciousness, dizziness or fainting spells and hearing loss.  He specifically denied any history of head injury.  See June 15, 1977 report of medical examination. 

The Veteran was afforded a VA examination in May 2009. The examiner noted in-service the Veteran fell down the stairwell and had subsequent injuries. See May 2009 VA examination. The Veteran reported being unconscious for 5 days as a result of this injury, which the examiner noted was not supported by the medical records. The examiner noted that the Veteran reported experiencing a mild TBI at the time of injury, and this stabilized. The Veteran reported ongoing headaches which began after his injury, and continued for several weeks in-service. Post service the Veteran has reported severe headaches several times a month. Examination of motor function was normal, with no muscle atrophy or loss of muscle tone. Sensory function noted sensation was intact, no gait abnormality, imbalance, tremor, or incoordination was present. No apparent impairment of the autonomic nervous system, cranial nerves or cognitive impairment was noted. No psychiatric impairments were apparent on examination and skin noted no breakdown due to neurologic problems, and there was no evidence of endocrine dysfunction due to TBI. An oral and dental screening noted no jaw malalignment, but several missing teeth were noted. The examiner noted that he Veteran was appropriately groomed and dressed, and was able to respond appropriately to questions and follow directions and verbal commands. Psychological testing noted a significantly elevated SIMS score indicating possible misrepresentation or exaggeration of symptoms. The examiner noted that it was not possible to interpret with any scientific certainty the presence of TBI residuals due to the inaccuracy of the report and invalid test performance. The examiner noted a diagnosis of a traumatic injury with alveolar dental fracture, no cognitive dysfunction and headaches not due to a TBI. The examiner was unable to report without restoring to speculation whether the Veteran had a TBI. The Board finds the examination and opinion is entitled to less probative weight as the examiner failed to provide a thorough rationale for the opinion. 

Then as a result of the July 2015 remand, the Veteran was afforded a VA examination in July 2016. The examiner noted that the Veteran does not have/ or has never had a TBI. See July 2016 VA examination. The examiner noted the Veteran's reports of an injury in-service where he fell down the steps, and was knocked unconscious. Additionally, the Veteran reported a December 1975 MVA where he hit his head, but did not lose consciousness after his car rolled over. The Veteran reported currently he has ongoing headaches and memory impairment in his short and long term memory. The examiner noted that assessment of cognitive impairment indicated objective evidence of moderate impairment of memory, attention, concentration or executive functioning resulting in moderate functional impairment. Judgment was noted to be moderately severely impaired. Social interaction was noted to be inappropriate most or all of the time. As to orientation, the examiner noted the Veteran is occasionally disoriented to one of the four aspects of orientation. Motor activity was normal and visual spatial orientation was moderately impaired. The Veteran reported three or more subjective symptoms moderately interfere with work, instrumental activities of daily living, family or close relationships. The Veteran reported ongoing headaches, tinnitus, insomnia and anxiety. Neurobehavioral effects were noted that interfere with the workplace and social interaction. The Veteran is able to communicate by spoken and written language. Consciousness was normal. Neuropsychological testing noted that results were invalid. The examiner noted the Veteran reports current symptoms of memory impairment, poor judgment, poor social interaction and subjective symptoms which are due to his PTSD and not a TBI. The examiner noted that a review of the diagnostic test results were invalid due to the Veteran's misrepresentation or exaggeration of symptoms. The examiner noted no diagnosis of a TBI, as there is no pathology to render a diagnosis. The Board finds the July 2016 VA examination and opinion is entitled to significant probative weight, as the examiner's opinion was based on a thorough review of the medical literature and the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

VA and private treatment records have also been associated with the claims file. Treatment records note ongoing headaches and symptoms related to the Veteran's PTSD, both of which are service connected. The Veteran's VA and private treatment records are absent for treatment of TBI. 

After consideration of all the evidence of record, the Board finds that the preponderance of the evidence is against finding that entitlement to service connection for a TBI is warranted. There is no competent evidence to suggest that the Veteran has residuals of a TBI that is otherwise related to service. The Board recognizes that the Veteran asserts that he has a TBI which is related to service, specifically his injuries in Germany and motor vehicle accident in-service. However, while the Veteran is competent to testify to in-service events, the record does not reflect that he has the requisite training or expertise to offer a medical opinion linking a current disability to service decades earlier, and he has not stated that a competent medical profession has made such attribution. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   Moreover, although the Veteran did sustain injuries on the two occasions cited above, in June 1977 he denied any residuals of these injuries and none were noted by an examiner.  

The Board notes the medical evidence is more probative and more credible than the lay opinions of record. Particularly, the Board finds the VA opinion in July 2016 is entitled to significant probative weight. The July 2016 VA examiner noted the Veteran's reported symptoms and in service injuries but found no subjective symptoms of any mental, physical or neurological conditions or residuals attributable to TBI or any residuals of TBI. VA and private treatment records reported no impairments consistent with TBI. Thus, the more probative evidence of record indicates the Veteran does not have residuals of a TBI.

The Board notes in March 2018 correspondence the Veteran's representative contends that service connection is warranted for TBI as a result of the Veteran's injuries to his face and head in-service. The representative noted language from the Mayo Clinic's website that "traumatic brain injury usually results from a violent blow or jolt to the head or body. An object that penetrates brain tissue, such as a bullet or shattered piece of skill, can also cause TBI. Additionally, TBI can have wide ranging physical and psychological effects. Some signs or symptoms may appear immediately after the traumatic event, while others may appear days or weeks later." VA benefits may not be granted based on speculative opinions.  Rather, opinions must be made by competent professionals and be based on a rationale that is clear to the Board.  The Veteran's representative is not competent to provide a medical opinion, which it has attempted to do in its argument.  Furthermore, even if the representative was found to be a competent source of opinion, evidence favorable to a veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service or warrants an increased rating is insufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  Lastly, the benefit of the doubt rule is for application when the evidence is in equipoise, which occurs only when there is an approximate balance between the positive and negative evidence.  38 C.F.R. § 3.102 (2017). That evidence must be both competent and credible. Here, there is no such balance of evidence.  

As such, the Board finds that service connection for a TBI is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.




B. Vertigo

The Veteran contends he is entitled to service connection for vertigo. The Veteran contends his vertigo is a result of noise exposure in-service, an in-service injury while stationed in Germany and an in-service motor vehicle accident. The Veteran testified in October 2014 that he believes his vertigo is related to the October 1976 injury where he fell down the steps in service and was subsequently hospitalized. See October 2014 hearing transcript. The Veteran reported ongoing dizziness and a loss of balance and ringing in his ears which has gotten worse in recent years. The Veteran is competent to describe his ongoing symptoms in-service and since and his statements are credible.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran has a diagnosis of vertigo. See June 2016 VA examination.

As a preliminary matter the Board notes the Veteran is service connected for tinnitus rated under Diagnostic Code 6260, effective May 23, 2008, recurrent tinnitus which contemplates the Veteran's ongoing symptomology of ringing in his ears. 

The Veteran's STRs have been associated with the claims file. As noted above, in December 1975 the Veteran was seen after a car accident where a deer hit his car and he skidded off the road and the car overturned. See December 6, 1975 STR. Abrasions to the Veteran's right leg as a result of broken glass from the windshield were noted. Also as noted above, the Veteran was hospitalized in October 1976 after falling down the steps for injuries to his face. The Veteran was hospitalized for observation and surgery. A final diagnosis of maxillary alveolar fractures involving several teeth with no nerve or artery involvement was noted.  At separation on the report of medical examination clinical evaluation of the ears and neurologic system was normal. See June 15, 1977 STR.  At separation on the report of medical history the Veteran reported he was in good health and denied dizziness or fainting spells and hearing loss.  Again, he denied any head injury.  See June 15, 1977 report of medical history. 

A February 2011 private opinion from Dr. L. has been associated with the claims file. The Veteran's physician noted that the Veteran experiences tinnitus and vertigo which are attributed to his service exposure to noise when assigned to an artillery unit in Germany. See February 14, 2011 private opinion. The Board finds this opinion is entitled to less probative weight as the physician failed to provide a thorough rationale for the opinion. 

The Veteran was afforded a VA examination in June 2016. The examiner noted the Veteran has a diagnosis of vertigo. See June 2016 VA examination. The examiner noted the Veteran's in service motor vehicle accident and fall down the stairs and ongoing symptoms. A physical examination of the ears and tympanic membrane was normal. The examiner noted the Veteran has an unsteady gait and walks with a cane. The dix hallpike test for vertigo was abnormal, as the Veteran could not tolerate going on his back. No benign or malignant neoplasm or metastases was noted. The examiner noted that the Veteran's vertigo impacts his ability to work as he must now use a cane and cannot lie back without feeling dizzy. The examiner noted the Veteran's reported symptoms however noted there was no evidence of headaches, hyperopia or vertigo in service or after either incident, and these incidents did not result in neurological deficits or intracranial lesions. The examiner found that it was less likely than not that the Veteran's current vertigo was incurred in or caused by the claim in-service injury, event or illness. 

The Board finds the June 2016 VA examination and opinion is entitled to significant probative weight, as the examiner's opinion was based on a thorough review of the Veteran's statements and the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

VA and private treatment records have been associated with the claims file. May 2009 VA treatment records note ongoing dizziness. See May 6, 2009 VA treatment record. Treatment records note ongoing complaints of dizziness and intermittent dizziness. See August 19, 2010 private treatment record. 

After consideration of all the evidence of record, the Board finds that the preponderance of the evidence is against finding that entitlement to service connection for vertigo is warranted. The Board notes the Veteran is competent to report his observations and symptoms and his statements are credible. However, the Veteran's statements must be weighed against the other evidence of record. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here the Veteran's statements as to whether his vertigo is related to service are outweighed by the other evidence of record. The Board finds that the medical evidence is more probative and more credible than the lay statements of record.

Specifically, the Board finds the June 2016 VA examination and opinion to be more probative and credible than the lay statements and additional medical opinions of record. The June 2016 examiner noted the Veteran's in service motor vehicle accident and fall down the stairs and reported ongoing symptoms. The examiner noted the Veteran's reported symptoms however noted there was no evidence of headaches, hyperopia or vertigo in service or after either incident, and these incidents did not result in neurological deficits or intracranial lesions. The examiner found that it was less likely than not that the Veteran's current vertigo was incurred in or caused by the claim in-service injury, event or illness. 

Further, the Board notes at separation from service, the Veteran denied experiencing dizziness, hearing loss, loss of unconsciousness, or head injury. As such, the Board finds the June 2016 VA opinion is of high probative value and the Veteran's statements and the private opinion are outweighed, as this credible probative opinion is entitled to significant weight and weighs against the claim. As such service connection is not warranted. 

VA and private treatment records associated with the claims file do not contradict the VA examination and opinion and are absent indications of a relationship between the Veteran's reported symptoms and service. The Board finds the Veteran's statements regarding ongoing symptomology which began in-service are outweighed by the more credible and probative medical evidence of record. As such service connection is not warranted. 

Although the Veteran has established a current disability the preponderance of the evidence weights against finding that the Veteran's current disability is related to his service and as such service connection is not warranted.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.

						
ORDER

Entitlement to service connection for a traumatic brain injury is denied.

Entitlement to service connection for vertigo is denied. 



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


